



COURT OF APPEAL FOR ONTARIO

CITATION:
Ghaeinizadeh v. Ku
    De Ta Capital Inc., 2012 ONCA 242

DATE: 20120417

DOCKET: C54494

Rosenberg, Gillese and Hoy JJ.A.

BETWEEN

Armon Ghaeinizadeh, by his litigation guardian
    Bahieh Sharifi, Payam Ghaeinizadeh, Azeta Ghaeinizadeh, Manouchehr
    Ghaeinizadeh, Ilinaz Naeli, Ila Naeli, Jaclyn Orsetto, Bahieh Sharifi, Arash
    Sharifi, Masoumeh Abbasian, Mehran Yazdani, Lerpon Paul Greenspoon, Armonico
    Corp. A+nd 6740197 Canada Corp., operating as Dux Holdings

Applicants (Appellants)

and

Ku De Ta Capital Inc.

Respondents

John J. Addair, for the appellants

No on appearing for the respondents

Heard: April 16, 2012

On appeal from the order of Justice Ted Matlow of the Superior
    Court of Justice, dated October 6, 2011.

APPEAL BOOK ENDORSEMENT

[1]

It is not entirely clear from the reasons why Matlow J. refused to make
    the order
nunc pro tunc
. It appears that the application judge may have
    treated failure to obtain leave as a nullity, when it is merely an
    irregularity. We see no basis on this record for refusing to grant the order
nun
    pro tunc
.

[2]

Accordingly, the appeal is allowed and the order below varied and is
    granted
nunc pro tunc
in accordance with para. 48 of the appellants
    factum.


